          Case 2:20-cv-01013-DWL Document 16 Filed 08/18/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Grace Amato,                                  No. CV-20-01013-PHX-DWL
10                      Plaintiff,                     ORDER
11       v.
12       Holladay Bank and Trust, et al.,
13                      Defendants.
14
15             Pending before the Court is Plaintiff Grace Amato’s (“Amato”) motion to remand.

16   (Doc. 7.)1 As explained below, the Court will order Amato to show cause why her motion
17   should not be denied in light of the fact that Defendant Don Fletcher (“Fletcher”) had not

18   been served at the time Defendant Holladay Bank and Trust (“Holladay”) filed its removal

19   notice.

20                                          BACKGROUND
21             On April 17, 2020, Amato filed a complaint in Maricopa County Superior Court

22   against Holladay and Fletcher (collectively, Defendants”). (Doc. 1-1 at 4-19.)2

23             On April 22, 2020, Holladay was served with the summons and complaint. (Doc. 1

24   ¶ 5; Doc. 1-1 at 2-2 [proof of service].)

25             On May 22, 2020, Holladay timely removed the action to this Court. (Doc. 1.) In

26
     1
           Also pending before the Court is Defendants’ motion to dismiss. (Doc. 4.) The
27   Court will address that motion after it resolves Amato’s motion to remand.
28
     2
           Fletcher’s spouse, Christine Fletcher, is also named as a defendant for the sole
     purpose of maintaining claims against the Fletchers’ marital community.
       Case 2:20-cv-01013-DWL Document 16 Filed 08/18/20 Page 2 of 4



 1   the removal notice, Holladay asserted that this Court possesses diversity jurisdiction
 2   because the parties are completely diverse and further asserted that, although 28 U.S.C.
 3   § 1441(b)(2) ordinarily prohibits removal based on diversity jurisdiction when one of the
 4   defendants (here, Fletcher) is a citizen of the forum state, Amato had “fraudulently joined”
 5   Fletcher as a defendant for the purpose of evading federal jurisdiction. (Doc. 1 ¶¶ 7-8.)
 6   Holladay also asserted in the removal notice that Fletcher had not yet been served. (Id.
 7   ¶ 6.)
 8           On June 12, 2020, Amato filed a motion to remand. (Doc. 7.) The gist of Amato’s
 9   argument is that Fletcher was not fraudulently joined, because the claims against him in
10   the complaint have potential merit, and that Holladay’s removal effort was therefore
11   improper under 28 U.S.C. § 1441(b)(2). (Id.) In addition, Amato states in a footnote that
12   Fletcher has now been served. (Id. at 1 n.1.) The proof of service, enclosed as an
13   attachment to the motion, reveals that the date on which Fletcher was served is May 25,
14   2020. (Id. at 11.)
15                                          DISCUSSION
16           The removal of civil actions to federal court is governed by 28 U.S.C. § 1441. The
17   general rule is that “any civil action brought in a State court of which the district courts of
18   the United States have original jurisdiction, may be removed by the defendant or the
19   defendants, to the district court of the United States for the district and division embracing
20   the place where such action is pending.” Id. § 1441(a). Here, it is undisputed that this
21   Court would have possessed original jurisdiction (via 28 U.S.C. § 1332(a)) had Amato
22   chosen to file this action in federal court in the first instance—the parties are completely
23   diverse (Amato is a citizen of Ohio, Holladay is a citizen of Utah, and Fletcher is a citizen
24   of Arizona) and the amount in controversy exceeds $75,000. Therefore, Holladay’s
25   decision to remove this action from state court was permissible under Section 1441(a).
26           The parties’ dispute turns on the applicability of Section 1441(b)(2), which provides
27   that “[a] civil action otherwise removable solely on the basis of the jurisdiction under
28   section 1332(a) of this title may not be removed if any of the parties in interest properly


                                                  -2-
      Case 2:20-cv-01013-DWL Document 16 Filed 08/18/20 Page 3 of 4



 1   joined and served as defendants is a citizen of the State in which such action is brought.”
 2   Specifically, Halladay argues that Fletcher was fraudulently joined as a defendant for the
 3   sole purpose of preventing removal while Amato argues that her claims against Fletcher
 4   are potentially meritorious (and, thus, her decision to include him as a defendant wasn’t
 5   fraudulent).
 6          It appears the parties have overlooked a different issue.        As noted, Section
 7   1441(b)(2) precludes removal “if any of the parties in interest properly joined and served
 8   as defendants is a citizen of the State in which such action is brought.” Id. (emphasis
 9   added). Here, Fletcher had not been served at the time Halladay filed its removal notice—
10   the notice was filed on May 22, 2020 and Fletcher wasn’t served until May 25, 2020. At
11   least four federal appellate courts, as well as courts within the Ninth Circuit, have
12   concluded that Section 1441(b)(2) is inapplicable in this circumstance. See, e.g., Texas
13   Brine Co., L.L.C. v. Am. Arbitration Ass’n, Inc., 955 F.3d 482, 487 (5th Cir. 2020) (“A
14   non-forum defendant may remove an otherwise removable case even when a named
15   defendant who has yet to be ‘properly joined and served’ is a citizen of the forum state.”);
16   Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 705 (2d Cir. 2019) (“By its text, . . .
17   Section 1441(b)(2) is inapplicable until a home-state defendant has been served in
18   accordance with state law; until then, a state court lawsuit is removable under Section
19   1441(a) so long as a federal district court can assume jurisdiction over the action.”);
20   Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 152 (3d Cir. 2018) (“[T]he
21   language of the forum defendant rule in section 1441(b)(2) is unambiguous. Its plain
22   meaning precludes removal on the basis of in-state citizenship only when the defendant
23   has been properly joined and served.”); McCall v. Scott, 239 F.3d 808, 813 n.2 (6th Cir.
24   2001) (“Where there is complete diversity of citizenship, . . . the inclusion of an unserved
25   resident defendant in the action does not defeat removal under 28 U.S.C. § 1441(b).”). See
26   also Republic W. Ins. Co. v. Int’l Ins. Co., 765 F. Supp. 628, 629 (N.D. Cal. 1991) (“Once
27   any ‘local’ defendant (a citizen of the forum state) has been served, the action cannot be
28   removed by that defendant, or by any other defendant. . . . Because Industrial Indemnity


                                                -3-
      Case 2:20-cv-01013-DWL Document 16 Filed 08/18/20 Page 4 of 4



 1   had not yet been served at the time that First State filed its removal petition, the language
 2   of § 1441(b) mandates the finding that this case was properly removed.”).
 3          Accordingly,
 4          IT IS ORDERED that Amato show cause why her motion to remand (Doc. 7)
 5   should not be denied for the reason discussed in this Order. To do so, Amato must file a
 6   memorandum, not to exceed seven pages, addressing the authorities identified above. The
 7   memorandum must be filed by August 28, 2020. No response shall be filed unless ordered
 8   by the Court.
 9          Dated this 18th day of August, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
